Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
May 7, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00287-CV



               IN RE MICHAEL ANDREW MILLER, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              County Court at Law
                          Washington County, Texas
                        Trial Court Cause No. CCL8890

                         MEMORANDUM OPINION

      On April 8, 2019, relator Michael Andrew Miller filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Eric
Berg, presiding judge of the County Court at Law of Washington County, Texas to
vacate his March 12, 2019 order denying relator’s request for jury trial. Relator’s
petition also requested this court to stay the bench trial set for April 9, 2019. We did
not stay the trial.

       On April 16, 2019, the clerk of this court sent a letter to counsel for relator
stating, “Please provide this court with a status report as to whether the bench trial
has occurred and whether a final judgment has been rendered. Should relator fail to
provide such status report by April 24, 2019, this court will assume that a bench trial
has occurred and will proceed to dismiss relator’s petition for writ of mandamus as
moot, without prejudice to relator’s right to appeal any final judgment.”

       Because relator did not provide such status report, we dismiss relator’s
petition for writ of mandamus as moot, without prejudice to relator’s right to appeal
any final judgment.


                                        PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant.




                                           2